MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Mar 31 2020, 9:52 am
regarded as precedent or cited before any                               CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  APPELLEE PRO SE
Benjamin L. Niehoff                                     Michelle Thompson
Slotegraaf Niehoff, P.C.                                Bedford, Indiana
Bloomington, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Derek Thompson,                                         March 31, 2020
Appellant,                                              Court of Appeals Case No.
                                                        19A-DR-2400
        v.                                              Appeal from the Lawrence Circuit
                                                        Court
Michelle Thompson,                                      The Honorable Nathan G. Nikirk,
Appellee.                                               Judge Pro Tem
                                                        Trial Court Cause No.
                                                        47C01-1308-DR-1049



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020              Page 1 of 15
[1]   Derek Thompson (“Father”) appeals from the trial court’s order modifying his

      parenting time and child support obligation. We affirm.


                                      Facts and Procedural History

[2]   Father and Michelle Thompson (“Mother”) were married in January 2010 and

      have one child, S., born in 2010, together. Father has two other children,

      including J., born in 2005. On December 11, 2013, the trial court issued a

      decree of marriage dissolution which incorporated the parties’ settlement

      agreement. The agreement provided Mother with primary physical custody of

      S. and stated:

              The parties shall generally follow the Indiana Parenting Time
              Guidelines, with Wife as primary physical custodian, and any
              additional parenting time for Father as agreed between them. However,
              any time [S.] is with Father overnight, his son [J.] shall not stay with
              Father and shall instead stay with his paternal grandmother . . . .

      Appellant’s Appendix Volume II at 25. The agreement also set Father’s weekly

      support obligation at $143 and incorporated a child support worksheet

      indicating Father’s weekly gross income was $880.


[3]   On December 19, 2013, Mother filed an emergency motion to modify parenting

      time. On July 8, 2014, the court issued an order stating that it had held a

      review hearing on Mother’s motion, that DCS “unsubstantiated the allegations

      alleged by [Mother] in this matter,” and that “the court does have concerns

      about [Father] taking his duty to supervise [S.] around [J.] seriously after his

      disclosure in court that ‘I did things with my cousins what’s the big deal.’” Id.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 2 of 15
      at 36. The court ordered that Father have parenting time as set forth in the

      dissolution decree “with the additional stipulation that [Father] shall not at any

      time leave [S.] alone with [J.] and that leaving [S.] alone with [J.] shall be cause

      for [Mother] to file for an Emergency Order to stop visitation until a hearing

      can be held.” Id.


[4]   On November 26, 2018, Mother, pro se, filed a motion for an emergency order

      to stop visitation alleging Father had “failed to supervise [S.] during visiting

      hours with half-brother” and had not been following the court’s December 11,

      2013, and July 8, 2014 orders. Id. at 38. On December 3, 2018, Father filed a

      response which referred to the court’s December 2013 order that J. was to

      spend the night at his grandmother’s home if S. was having an overnight visit

      with him. The response stated the parties had agreed, approximately four and

      one-half years earlier, that “this was unnecessary and there was no further

      reason to conduct the visits in this manner” and that “the only change in

      circumstance is that Father was recently married in March of this year, and

      now has a new Wife [S.T. (“Stepmother”)] and her [two] daughters . . . living

      with him and his [two] sons . . . which may cause some jealously [sic] causing

      [Mother] to attempt to keep [S.] away from his family.” Id. at 47.


[5]   On December 12, 2018, the court held a hearing at which Mother appeared

      without counsel and Father appeared with counsel. The court admitted text

      messages between the parties showing Mother sent a message to Father stating

      that she wished to confirm that J. stayed with his grandmother when S. stayed

      with Father all night, “[a]nd when he is there with her during the day you are

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 3 of 15
      watching her at all times,” and “[s]he is not to be left alone with him at all.”

      Exhibit A. The exhibit shows Father sent a reply to Mother stating: “I’m not

      doing that we haven’t done that for years and you gave me the ok to do that so

      if that’s a problem then she can go to your house at bedtime.” Id. Mother’s

      response stated: “I never gave you the okay that she can be there all night with

      [J.]. . . She’s allowed to be with him during the day as long as you supervise

      and never alone. But overnights he is not supposed to be there if she is there.”
Id. The messages also show Mother indicated she would be calling her

      attorney, and Father sent a reply stating: “Call em[.] We can go back to court if

      you want to I’m fine with that.” Id. Mother testified J. was arrested, Father did

      not tell her what had happened, S. had come home crying and told her about it,

      that was when she spoke with Stepmother about what had happened and the

      court order, and then she exchanged the text messages with Father on

      November 21, 2018.


[6]   The court also admitted a document titled “Evidence: Cover sheet: Safety

      Plans,” which stated in part: “4/21/2010: . . . 1st safety plan to supervise [J.] at

      all times around children,” “2nd safety plan: Guardian of Litem: Do not [sic]

      [J.] alone with any child without adult supervision,” “3rd safety plan made by

      DCS: 4/29/13: The children are no longer to be unsupervised in light of the

      situation,” “Signed DCS form from [Father] on 4/29/13,” “1/29/2014:

      [Father] admitted to DCS that [J.] admitted to touching [S.] on her privates a

      year before this report,” and “1/29/14: 4th safety plan made By DCS. A

      family support plan was signed by [Father] regarding appropriate supervision of


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 4 of 15
      the children at all times.” Exhibit B. Another document included in the exhibit

      dated January 29, 2014, summarized a family case manager’s interviews and

      stated, in the conclusion section, that “there is a lack of preponderance of

      evidence to support the allegation is true,” the allegation of sexual abuse was

      unsubstantiated, Father “agrees to appropriately supervise the children at all

      times,” and “[t]here is a court order in place stating that [ ][1] have [sic] to stay

      elsewhere when [ ][2] stays with [Father] overnight.” Id.


[7]   The court stated it was not going to stop visitation and gave a direct order that

      its orders be followed until they were modified, Father’s counsel asked to set a

      hearing, and the court noted Mother needed time to hire an attorney and set

      another hearing.


[8]   On January 18, 2019, Mother filed: a Verified Motion for Contempt and

      Request for Attorney Fees alleging Father had not been supervising S. when J.

      is around, did not make J. leave the residence while S. was sleeping, and had

      not carried insurance on S. as required; a Verified Motion to Modify Parenting

      Time Order seeking to modify Father’s parenting time “so that [J.] shall not be

      present during any time [S.] is with her father”; and a Verified Motion to

      Modify Child Support. Appellant’s Appendix Volume II at 53.




      1
          Brackets here indicated text which was redacted in the exhibit.
      2
          Brackets here indicated text which was redacted in the exhibit.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 5 of 15
[9]   On August 28, 2019, it held a hearing at which the court heard testimony from

      Mother, Father, and Stepmother. Mother testified there had been allegations

      that J. had touched S. inappropriately in the past which resulted in the

      restrictions set by the court. She testified that Father wanted extra visitation

      during Thanksgiving, she sent a text message to him saying she was fine with

      the extra visitation as long as the court’s order was followed, and Father replied

      “I’ve not followed the Court order in years.” Transcript Volume II at 17. She

      testified she did not know he had not been following the court’s orders that J.

      not be present overnight while S. was present. She testified she told Father she

      would have to go back to court to make sure the orders were followed, he

      replied “[g]o ahead and contact the Courts,” and she filed something on her

      own the next day. Id. at 18. She indicated she is fearful S. will be hurt,

      especially if she not supervised. She indicated Father said that he will not

      follow the court’s orders, she did not want S. around J. because she did not feel

      like they were being watched, and she did not want S. staying all night if J. was

      present. She indicated she was okay with Father having overnights if J. was not

      present. On cross-examination, Mother indicated she had learned or suspected

      J. had abused S. and DCS investigated and came back with a finding of

      unsubstantiated. She further indicated that “[t]hey put in a family care plan

      that [Father] signed that at no times, any of the children be left unattended.”
Id. at 40. When asked if S. had ever again reported that J. has done anything

      towards her during the prior six years when S. had overnights with J. present,

      Mother replied that she had not and that she just says she is scared.



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 6 of 15
[10]   Stepmother testified she had been married to Father for about one and one-half

       years, she has two daughters, and there were a number of times over the years

       when S. spent the night and J. also spent the night at the home. When asked if

       there were times she felt unsafe in the home, she replied affirmatively and

       indicated there were times J. did not care for her. She testified that J. shoved

       her one time, S. was at the home that weekend, she called the police, and J.

       went to a juvenile facility for two nights and was placed on probation. She

       indicated she and Father were separated for approximately three months and

       she had moved back into the home five weeks earlier. On cross-examination,

       Stepmother indicated that she, Father, and the other children would be in the

       house when S. and J. were in the house and that she cleaned houses and was at

       the home pretty often. When asked if she and Father were absent from the

       home while J. and S. were in the home, she responded in the negative and that

       usually S. stayed with her if she went somewhere. She indicated that she got

       along with S. very well from the beginning and S. related to her daughters very

       well. She indicated she did not care for J. much at first and he would push

       boundaries with her, J. had become a totally different child, things had changed

       since he was placed on probation and received lots of therapy, and she is not

       afraid of him anymore. When asked if S. complained about anybody being

       inappropriate towards her, Stepmother answered in the negative and that S.

       always had a good time at the house. She indicated S. and J. get along fine.


[11]   Mother was recalled and testified that, when S. learns she is going to Father’s

       home, she cries and becomes very anxious. She testified that S. would ask if


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 7 of 15
       Stepmother’s daughters would be there, if she said yes S. seemed okay, and if

       she said no S. cried and did not want to go.


[12]   Father testified J. has had an attitude problem at times in the past, there was an

       allegation against J. which DCS returned as unsubstantiated, and J. had an

       argument with Stepmother and pushed her down on the floor. He testified J.

       had therapy, is a totally different child, and is still in therapy. When asked if J.

       and S. are ever left alone together in the house, night or day, he answered in the

       negative and stated that none of the children are left alone in the house,

       especially at night. He indicated that Mother and Stepmother had an argument

       a short time before Mother’s filings. He also testified that, about five or six

       months after his divorce from Mother, he informed her that S. and J. were

       going to stay at his house at the same time, it was too difficult to find a place for

       J. every other weekend and it was his home, Mother said she would allow it as

       long as he promised to keep a good eye on S., he had been allowing S. to stay

       overnight while J. was present for five or six years, and Mother never objected

       until her argument with Stepmother.


[13]   Mother was recalled again and testified that she never had a conversation with

       Father about allowing J. to stay the night, they never had the discussion, she

       fought very hard at every court hearing to make sure that did not happen, and

       her position has never changed.


[14]   On September 12, 2019, the court issued an order on the pending motions.

       With respect to parenting time, the court found in part that there was a long,


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 8 of 15
       contentious history involving J. and whether J. will have contact with S.;

       Mother had consistently argued to limit J.’s contact with S.; a DCS report

       indicated that Father admitted that J. “had admitted to touching [S.] on the

       privates”; the court previously expressed concerns about Father taking his duty

       to supervise S. around J. seriously; the court’s concerns have been realized as

       Father admitted that he stopped following the court’s orders years ago; Father

       had failed to supervise S. and J. as required by its order and such failure is a

       change in circumstances warranting a modification in parenting time; it is in

       S.’s best interest that J. is not present in the home during her overnight

       parenting time; and Father refuses to accept this fact and refuses to follow the

       court’s orders. Appellant’s Appendix Volume II at 15. The court found it is in

       S.’s best interest to have no overnights with Father at this time, that Father’s

       parenting time shall be modified to every other weekend on Saturday and

       Sunday from 9:00 a.m. to 9:00 p.m., and that Father shall have every

       Wednesday from 5:00 p.m. to 8:00 p.m. The court also ordered: “Father must

       be present with [S.] at all times during the Court ordered parenting time. [S.] is

       not to be left alone at any time with [J.]. If Father is not available to supervise

       the Court ordered parenting time the parenting time shall not take place and

       shall lapse.” Appellant’s Appendix Volume II at 16.


[15]   With respect to child support, the court noted that there was testimony Father

       worked overtime most Saturdays at time and a half, he would make forty-five

       dollars an hour for eight hours on Saturday for an additional $360 per week,

       and based on a forty-eight-hour week, Father makes $1,561 per week. It


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 9 of 15
       ordered Father to pay child support of $241 per week. As for contempt, the

       court found father in contempt, noting that Father admitted he had not

       followed the court’s previous orders concerning S. and J.’s interactions and

       admitted he had not maintained S. on his medical, dental, and vision insurance

       and ordered Father to pay $500 in attorney fees.


                                                   Discussion

                                                         I.

[16]   Father first claims the trial court erred in ordering that his parenting time can

       occur only when he is physically present. He argues there was always an adult

       present when the children were present, the court’s order effectively prevents

       Stepmother or anyone else from caring for S. for any period if he is not

       physically present, such a restriction is not supported by the evidence, and there

       was no allegation that Stepmother was not an appropriate caregiver. He also

       argues there was no report that J. has done anything to S. in the last six years.


[17]   Mother maintains the record is replete with evidence which supports the trial

       court’s decision. She argues that several court orders were in place to protect S.

       and that Father testified that he had been having S. sleep in the same house

       with J. for six years. She argues Stepmother has been scared of J., J. was

       arrested for assaulting Stepmother, and S. was in the home at the time of the

       assault. She contends the parenting time restriction is needed due to Father

       violating the court’s orders for six years.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 10 of 15
[18]   The Indiana Supreme Court has expressed a “preference for granting latitude

       and deference to our trial judges in family law matters.” In re Marriage of

       Richardson, 622 N.E.2d 178, 178 (Ind. 1993). Appellate deference to the

       determinations of trial court judges, especially in domestic relations matters, is

       warranted because of their unique, direct interactions with the parties face-to-

       face, often over an extended period of time. Best v. Best, 941 N.E.2d 499, 502

       (Ind. 2011). Thus enabled to assess credibility and character through both

       factual testimony and intuitive discernment, trial judges are in a superior

       position to ascertain information and apply common sense, particularly in the

       determination of the best interests of the involved children. Id.


[19]   When a trial court has made findings of fact, we apply the following two-step

       standard of review: whether the evidence supports the findings of fact, and

       whether the findings of fact support the court’s conclusions. Yanoff v. Muncy,

       688 N.E.2d 1259, 1262 (Ind. 1997). To determine that a finding or conclusion

       is clearly erroneous, our review of the evidence must leave us with the firm

       conviction that a mistake has been made. Id.


[20]   A decision about parenting time requires that foremost consideration be given

       to the best interests of the child. Perkinson v. Perkinson, 989 N.E.2d 758, 761

       (Ind. 2013); see also Ind. Code § 31-17-4-2 (“The court may modify an order

       granting or denying parenting time rights whenever modification would serve

       the best interests of the child. However, the court shall not restrict a parent’s

       parenting time rights unless the court finds that the parenting time might

       endanger the child’s physical health or significantly impair the child’s emotional

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 11 of 15
       development.”). Parenting time decisions are reviewed for an abuse of

       discretion. Perkinson, 989 N.E.2d at 761. We will not substitute our own

       judgment if any evidence or legitimate inferences support the trial court’s

       judgment. Id. Indiana courts may deviate from the Parenting Time Guidelines

       upon making a written explanation indicating why the deviation is necessary or

       appropriate in the case. See Preamble, Ind. Parenting Time Guidelines.


[21]   The trial court issued the dissolution decree in December 2013 incorporating

       the parties’ settlement agreement, and the agreement provided that, any time S.

       was with Father overnight, J. would not stay with Father. The parties do not

       dispute the terms of their settlement agreement. The court also issued an order

       in July 2014 ordering that Father have parenting time as set forth in the

       dissolution decree “with the additional stipulation that [Father] shall not at any

       time leave [S.] alone with [J.] and that leaving [S.] alone with [J.] shall be cause

       for [Mother] to file for an Emergency Order to stop visitation until a hearing

       can be held.” Appellant’s Appendix Volume II at 36. The court entered

       findings regarding the long, contentious history involving J. and whether J. will

       have contact with S., its concerns about Father taking his duty to supervise S.

       around J. seriously, Father’s admission that he stopped following the court

       orders years earlier, and his refusal to follow the court’s orders. It also found it

       is in S.’s best interest to have no overnights with Father at this time and ordered

       that Father must be present with S. at all times during his parenting time. The

       testimony presented at the hearing provides support for the court’s findings and

       order. Under these circumstances, and keeping in mind our deference to trial


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 12 of 15
       judges in family law matters, we cannot say we are left with a firm conviction a

       mistake has been made or that the trial court’s decision is clearly erroneous.


                                                        II.


[22]   Father next claims the trial court erred in modifying his weekly child support

       obligation. We place a strong emphasis on trial court discretion in determining

       child support obligations and will set aside child support modifications only

       where they are clearly erroneous. Lea v. Lea, 691 N.E.2d 1214, 1217 (Ind.

       1998). Findings are clearly erroneous when the record contains no facts to

       support them either directly or by inference. Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). Ind. Code § 31-16-8-1 governs modification of child support

       orders and provides in part:

               (a)     Provisions of an order with respect to child support . . . may be
                       modified or revoked.

               (b)     Except as provided in section 2 of this chapter, modification may
                       be made only:

                       (1)      upon a showing of changed circumstances so substantial
                                and continuing as to make the terms unreasonable; or

                       (2)      upon a showing that:

                                (A)     a party has been ordered to pay an amount in child
                                        support that differs by more than twenty percent
                                        (20%) from the amount that would be ordered by
                                        applying the child support guidelines; and

                                (B)     the order requested to be modified or revoked was
                                        issued at least twelve (12) months before the
                                        petition requesting modification was filed.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 13 of 15
[23]   Father argues the court erred in determining his income with respect to his

       overtime compensation. He argues the evidence does not support a finding he

       works eight hours every Saturday throughout the year and that he testified only

       that he worked a lot of Saturdays in the summer months. Mother maintains the

       court did not err in setting Father’s weekly gross income and argues Father did

       not provide income verification, he testified that he works a lot of Saturdays,

       there are weekdays Father works more than eight hours, and the support

       calculation does not include any profits from Father’s farming activities.


[24]   Indiana Child Support Guideline 3A(1) states that weekly gross income

       includes salaries, wages, and overtime. With respect to overtime and irregular

       income, the Commentary to Guideline 3A provides that “[t]here are numerous

       forms of income that are irregular or nonguaranteed, which cause difficulty in

       accurately determining the gross income of a party” and that examples include

       overtime and voluntary extra work and extra hours. Subsection 2(b) to

       Commentary to Guideline 3A.


[25]   The record reveals that Father worked for a pipeline company. When asked if

       Father “works a lot of hours during the week,” Stepmother answered “[y]es,

       and even some weekends.” Transcript Volume II at 53. She testified “his

       schedule is random, like it depends every night,” “[t]here’s been nights where

       he’s got home at 8:30,” and “[t]here’s even been nights where he’s got home at

       8:30 and then he’s called at 11:30 for an emergency and didn’t come home until

       2:00 a.m.” Id. at 53-54. When asked how often Father works weekend days,

       she answered “[s]ummertime, pretty often and even – I don’t know. It’s pretty

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 14 of 15
       often – a couple weekends a month,” and when asked if he works both or just

       one of the weekend days, she replied “[u]sually just Saturday.” Id. at 54-55.

       When asked to describe his schedule, Father testified: “Well, it’s kind of – the

       evenings it’s hard to tell usually. I usually get home in between 5:00 and 7:00

       on most average evenings. During the summer months, I work a lot of

       Saturdays. But as fall approaches, that usually slows down some. Winter

       months, pretty consistent eight hour days.” Id. at 67. He indicated that his

       hourly rate was $30.03. The trial court set Father’s weekly gross income for

       purposes of calculating his child support obligation at $1,561 based on Father

       working forty-eight hours a week. Based upon the record, including Father’s

       testimony that he worked a lot of Saturdays in the summer months and was

       usually home between 5:00 and 7:00 on most average evenings as well as

       Stepmother’s testimony that he works a lot of hours during the week and is

       called for emergency work at times, we cannot say the court’s child support

       determination is clearly erroneous.


[26]   For the foregoing reasons, we affirm the trial court.


[27]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2400 | March 31, 2020   Page 15 of 15